[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


         Exhibit 10.1



COMMERCIAL SUPPLY AGREEMENT


THIS COMMERCIAL SUPPLY AGREEMENT (together with all Appendixes and Schedules
attached hereto and all Purchase Orders (as defined in Appendix A) entered into
by the Parties, the “Agreement”) is made on June 13, 2019 (the “Effective Date”)
by and between Seattle Genetics, Inc., a Delaware corporation with an office at
21823 30th Drive S.E., Bothell, WA 98021 (“CUSTOMER”) and ESTEVE QUÍMICA, S.A.,
a corporation organized under the laws of Spain, with an office at Torre ESTEVE,
Pg. Zona Franca, 109
08038 Barcelona, SPAIN, (“EQ”).


WHEREAS EQ and Oncothyreon, Inc. executed a Master Manufacturing and Supply
Agreement effective 25 May 2016 (“Master M&S Agreement”); and


WHEREAS Oncothyreon became Cascadian Therapeutics, Inc., and was acquired by
CUSTOMER who is now the successor in interest via assignment to the Master M&S
Agreement; and


WHEREAS CUSTOMER has already completed manufacturing process technical transfer
to EQ; and


WHEREAS EQ is a commercial manufacturer of pharmaceutical products and CUSTOMER
desires EQ to manufacture pharmaceutical products according to the terms
contained herein;


Now Therefore the Parties agree as follows:




When used in this Agreement, the terms indicated in Appendix A shall have the
meaning indicated therein.


1.Limited Exclusivity; Initial Label. Pursuant to this Agreement, and subject to
the terms and conditions contained herein:


a..Limited Exclusivity. For a period of [ * ] following the Effective Date, EQ
will be CUSTOMER’s exclusive supplier for the Product and EQ agrees to such use,
meaning that during this period CUSTOMER shall obtain [ * ] Product exclusively
from EQ. Thereafter, and for the remainder of the Term, CUSTOMER shall obtain [
* ] of its needs for Product from EQ. In no event shall the forgoing preclude
CUSTOMER from taking whatever steps necessary to qualify alternative suppliers
for Product prior to the expiration of the initial exclusivity period nor from
obtaining from alternative suppliers any amount of Product which EQ is unable to
Manufacture under the terms and conditions of this Agreement.


b..[ * ]


2.About Services.


a..Provision of Services.


2.1.1. General. EQ will perform the Services described in more detail in each
Purchase Order issued by CUSTOMER, in accordance with the terms and conditions
of such Purchase Order and this Agreement, and exercising reasonable skill, care
and diligence.


2.1.2. Applicable Law, Approvals. EQ will be responsible for obtaining from any
Authority, at its expense, such approvals related to the Facility as may be
necessary for the performance of Services by





--------------------------------------------------------------------------------



EQ. At CUSTOMER’s request, EQ will provide CUSTOMER with copies of all such
approvals. EQ will perform the Services in compliance with any Applicable Law.
In case that CUSTOMER requires EQ to comply with any requirements beyond what is
set forth in such Applicable Law, EQ shall review such request; and the Parties
shall discuss in good faith how to proceed. As a general rule, CUSTOMER shall
bear any costs in relation to implementing or complying with such additional
requirements outside the scope of Applicable Law.


2.1.3. Facility and Staff. EQ will perform all Services at the Facility,
providing all staff and (subject to Section 2.6) Equipment necessary to perform
the Services in accordance with the terms of the applicable Purchase Order and
this Agreement including, without limitation, the Binding Forecast. EQ may
change the location of such Facility or use any additional facility for the
performance of Services under this Agreement, subject to prior written consent
from CUSTOMER, which will not be unreasonably denied, withheld or conditioned.


2.1.4. Validation. EQ will be responsible for performing all validation of the
Facility, Equipment and cleaning and maintenance processes employed in the
Manufacturing Process in accordance with cGMP, EQ’s Standard Operating
Procedures, the applicable Quality Agreement, any Applicable Law, and in
accordance with any other validation procedures requested by CUSTOMER and
approved to in writing to EQ.


2.1.5. Audits. Upon at least [ * ] written notice without cause by CUSTOMER to
EQ, EQ will allow CUSTOMER employees and representatives (CUSTOMER
representatives mean any Third Party appointed by CUSTOMER, who is reasonably
acceptable to EQ), during normal business hours, to, at CUSTOMER’s cost, (a)
observe the Manufacturing of the Product by EQ at the Facility, (b) review the
Records pertaining to Services and (c) inspect that part of the Facilities used
by EQ to render Services. Except for cause, to observe Manufacture of Product
(i.e., subparagraph (a)) or otherwise with the prior consent of EQ, which
consent shall not be unreasonably denied, withheld or conditioned, such audits
shall not take place more than [ * ]. Audits to follow up on previously
identified issues shall not be counted against [ * ] limit. Further details
regarding audits and auditing procedure shall be included in the Quality
Agreement.


2.1.6. Inspections. EQ will permit CUSTOMER to be present and participate in any
visit or inspection by any Authority of the Facility to the extent it relates or
affects in any way, to any Product, or the Manufacturing Process. EQ will give
as much advance notice as possible to CUSTOMER of any such visit or inspection.
Unless prohibited by Applicable Law, EQ will provide CUSTOMER with a copy of any
report or other written communication received from such Authority in connection
with such visit or inspection, and any written communication received from any
Authority relating to the Product, the Facility if it relates to or affects in
any way the Manufacture of Product or the Manufacturing Process, and, unless
prohibited by Applicable Law, will consult with CUSTOMER before responding to
each such communication. EQ will comply with all reasonable requests and
comments by CUSTOMER with respect to all contacts and communications with any
regulatory authority relating to Services.


2.1.7. Records Retention. EQ will maintain all materials Records, in a secure
area reasonably protected from fire, theft and destruction. All Records will be
the property and Confidential Information of CUSTOMER. EQ will not transfer,
deliver or otherwise provide any Records to any party other than CUSTOMER or its
Affiliates, without the prior written approval of CUSTOMER. All Records will be
retained by EQ for the longer of [ * ] following completion of the applicable
Purchase Order, or the period required by Applicable Law. EQ will, at the
direction and written request of CUSTOMER, and at


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



CUSTOMER’s cost and expense, promptly deliver Records to CUSTOMER or its
designee, or dispose of the Records, unless the Records are required to be
retained by EQ by Applicable Law or for insurance purposes. Once the retention
period of the Records has expired, EQ shall inform CUSTOMER of the expiry in
writing and inquire whether CUSTOMER wishes to receive the records from EQ. If
CUSTOMER declines to receive the records or fails to respond within [ * ], EQ
shall be entitled to destroy the Records.


2.1.8. Sample Retention. EQ will take samples of Product Manufactured under this
Agreement and shall retain them for such period and in such quantities as may be
required by cGMP or any Applicable Law. Upon CUSTOMER’s request and at
CUSTOMER's cost and expense, EQ will promptly provide CUSTOMER with samples if
EQ has them in excess of those that EQ is required to retain according to
Applicable Law. Further details regarding sampling and sample retention shall be
included in the Quality Agreement.


2.1.9. Safety Procedures. EQ will be solely responsible for implementing and
maintaining health and safety procedures for the performance of Services and for
the handling of any materials or hazardous waste used in or generated by the
Services. EQ will develop safety and handling procedures for Product and, if
required, for the materials required for its Manufacture.


2.1.10. Testing. The Product Manufactured under this Agreement will be
Manufactured in accordance with the Manufacturing Process approved by CUSTOMER,
the terms of this Agreement and the Quality Agreement, and with cGMP (unless
otherwise expressly stated in the applicable Purchase Order) and Applicable Law.
Each Batch of Product will be sampled and tested by EQ against the
Specifications in accordance with the Quality Agreement, and the quality
assurance department of EQ will review the documentation relating to the
Manufacture and testing of the Batch and will assess if the Manufacture and
testing has taken place in compliance with cGMP and the Manufacturing Process.


b..Manufacturing Process, Specifications and CUSTOMER Technology transfer.


2.2.1. The Parties acknowledge that the CUSTOMER Technology required for the
Manufacturing of the Product in accordance with the current Manufacturing
Process was transferred by CUSTOMER to EQ under the Master M&S Agreement.


2.2.2. EQ shall not make any change to the Manufacturing Process or
Specifications and any change to the Manufacturing Process or Specifications
must be approved in advance by EQ and CUSTOMER, irrespective of whether the
change is proposed by either Party or becomes mandatory under any Applicable
Law. Before approving and implementing any such change, the Parties will
negotiate in good faith and agree on the allocation of any resulting cost
savings or incremental additional costs to be incurred by EQ. As a general rule,
[ * ]. However, in case of changes that become mandatory under any Applicable
Law, [ * ]. Otherwise, any costs associated with any mandatory changes under any
Applicable Law [ * ].


2.2.3 If, as a result of approved changes to the Manufacturing Process or other
requirement of CUSTOMER additional Customer Technology is required to be
transferred to EQ, CUSTOMER shall transfer such Customer Technology to EQ.


c..Planning, forecast.




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



2.3.1. During the Term, [ * ], CUSTOMER shall provide EQ with a rolling [ * ]
forecast (“Rolling Forecast”) indicating its expected needs of Product [ * ] ([
* ]) going forward. The [ * ] period following the date of the Rolling Forecast
([ * ]) shall be considered binding (“Binding Forecast”) for both Parties after
issuance of such Binding Forecast by CUSTOMER according to Section this Section
2., and the following [ * ] period ([ * ]) as non-binding for each Party
(“Non-binding Forecast”) unless Section 2.3.3. is applicable. The initial
Rolling Forecast is attached hereto as Schedule 1, and each subsequent update
will be due on [ * ].


2.3.2. EQ shall review each update to the Rolling Forecast and assess if it is
able or not to Manufacture or otherwise supply all CUSTOMER needs for Product in
accordance with the then Binding Forecast and assuming that the remainder of the
Rolling Forecast will become binding in time as contemplated by this Agreement..
In the event that, upon receipt of a Rolling Forecast, EQ anticipates that it
shall not be able to Manufacture or otherwise supply all CUSTOMER needs for
Product, EQ shall inform CUSTOMER in writing within [ * ] of the receipt of said
updated Rolling Forecast, and CUSTOMER shall then be entitled to obtain from
alternative suppliers the amount of Product which EQ has indicated that it would
not be able to Manufacture or otherwise supply.


2.3.3. Non-Binding Forecasts given by CUSTOMER shall be made in good faith, [ *
]. For clarity, as [ * ] of the Non-binding Forecast becomes [ * ] of the
Binding Forecast it will automatically become binding except to the extent
CUSTOMER increases to the amount forecast for such quarter by [ * ]) or more
over the previous Non-Binding Forecast. The Parties agree to discuss as soon as
is practicable any such overage, and EQ will use reasonable efforts to fulfill
such overage or any other additional Product requirement not contemplated by the
Binding Forecast of CUSTOMER.


d..Purchase Orders.


2.4.1. CUSTOMER shall place Purchase Orders covering all the quantities of
Product contained in the Binding Forecast and EQ shall accept and deliver such
Purchase Orders. CUSTOMER or its Affiliate shall issue Purchase Orders that
include timelines for delivery and quantity of Product to be supplied by EQ and
such other details as may be agreed to by the Parties in writing. Together with
the first Rolling Forecast, CUSTOMER will issue a Purchase Order covering the
first [ * ] period. Thereafter, CUSTOMER will issue a Purchase Order with each
Rolling Forecast that covers the new [ * ] added to the Binding Forecast. Each
Purchase Order will be confirmatory of, and supplemental to, the Binding
Forecast rather than creating a new legal obligation.


2.4.2  For clarity, each Purchase Orders placed by CUSTOMER will be deemed as
accepted by EQ to the extent that it is consistent with the Binding Forecast and
not subject to the exception of Section 2.3.3. EQ shall deliver the Product
within the term agreed by the Parties in the corresponding Purchase Order and
Binding Forecast.


2.4.3. Any material change on any Purchase Order shall require the prior written
agreement of EQ and CUSTOMER. Purchase Orders shall be firm and binding and may
not be cancelled, neither totally nor partially, unless both Parties agree to
such cancellation.


2.4.4. Further to Section 2.3.2 above and subject to Section 2.4.5 below, if EQ
fails to deliver the Product according to the corresponding Purchase Order and/
or Binding Forecast in either quantity (supplying less than [ * ]) or timing
(delays for more than [ * ]), the Parties will discuss appropriate steps to
alleviate such a shortfall. In such cases, subject to the provisions of Section
2.4.5., CUSTOMER will


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



have the right in its discretion, to [ * ]. Repeated shortfalls, e.g. more than
[ * ] during any Binding Forecast, shall be considered a material breach and/ or
not in compliance of this Agreement.


2.4.5. EQ shall not be liable for any delay in supplying Product when such delay
is due to circumstances controlled by CUSTOMER or due to circumstances outside
the reasonable control of EQ. EQ shall promptly inform CUSTOMER of any
circumstance which may cause delays in supplying the Product and both Parties
will make commercially reasonable efforts to mitigate the effects of any delay.


e..Supply of Materials.


2.5.1. Unless the Parties otherwise agree in a Purchase Order (i.e., Customer
Materials, if any), EQ will supply all materials to be used by EQ in the
performance of Services under a Purchase Order.


2.5.2. If agreed by the Parties in a Purchase Order, CUSTOMER or its designees
will provide EQ with the CUSTOMER Materials. EQ agrees (a) to account for the
correct storage of all CUSTOMER Materials according to the terms and conditions
set forth in this Agreement; (b) not to provide CUSTOMER Materials to any Third
Party without the express prior written consent of CUSTOMER; (c) not to use
CUSTOMER Materials for any purpose other than conducting the Services; and (d)
to destroy or return to CUSTOMER at CUSTOMER’s cost and expense, all unused
quantities of CUSTOMER Materials according to CUSTOMER’s written directions.


2.5.3. [ * ] shall be responsible for delivery of the CUSTOMER Materials [ * ]
([ * ]) [ * ]. If applicable, EQ shall [ * ].


2.5.4. CUSTOMER will ensure that CUSTOMER Materials, if any, are delivered
according to the timelines set forth in the Purchase Order and that such
CUSTOMER Materials meet with specifications. Prior to using any CUSTOMER
Materials, EQ will review and test them against specifications, unless
pre-approved or prequalified by CUSTOMER or EQ. In the event of any disagreement
between the Parties regarding whether any CUSTOMER Materials meet the agreed
specifications or not, the provisions of Section 2.7 shall apply.


2.5.5. CUSTOMER will at all times retain title to and ownership of the CUSTOMER
Materials but EQ shall accept custody upon receipt of any CUSTOMER Materials and
bear responsibility for their care, storage, and use. EQ will provide within the
Facility an area or areas where the CUSTOMER Materials, the Product, and any
intermediates and components of CUSTOMER Materials or Product, are segregated
and stored in accordance with the Specifications and cGMP, and in such a way as
to be able at all times to clearly distinguish such CUSTOMER Materials, Product,
intermediates and components from other products and materials belonging to EQ,
or held by it for a Third Party. EQ warrants that CUSTOMER Materials, the
Product, and any intermediates and components of CUSTOMER Materials or Product,
are free and clear of any liens or encumbrances attributable to or related with
EQ or its Affiliates. EQ will at all times take such measures as are customary
to protect the CUSTOMER Materials, the Product, and any intermediates and
components of CUSTOMER Materials or Product, from loss, damage and theft at all
stages of the Manufacturing Process. EQ will immediately notify CUSTOMER if at
any time it believes any CUSTOMER Materials, the Product, or any intermediates
or components of CUSTOMER Materials or Product, have been damaged, lost or
stolen.


f..Supply of Equipment.




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



2.6.1. As mutually agreed by the Parties in writing and according to Section
2.2.3 above, CUSTOMER may deliver new CUSTOMER Equipment to EQ. EQ will not use
the CUSTOMER Equipment except in performance of Services under the applicable
Purchase Order and in doing so EQ will follow the instructions and
specifications of the CUSTOMER Equipment. Title to any Equipment other than the
CUSTOMER Equipment will remain with EQ. Title to the CUSTOMER Equipment will
remain with CUSTOMER and EQ will ensure that the CUSTOMER Equipment is properly
labeled as CUSTOMER property and remains free and clear of any liens or
encumbrances attributable to or related with EQ or its Affiliates. At CUSTOMER’s
written request and costs, the CUSTOMER Equipment will be returned or handled to
CUSTOMER, or to CUSTOMER’s designee. EQ will be responsible, at its own cost,
for ordinary maintenance of the CUSTOMER Equipment while in EQ’s possession as
per reasonable instructions provided by CUSTOMER. Repairs of any CUSTOMER
Equipment shall be at CUSTOMER's cost and expense. To the extent CUSTOMER
provides spare parts for the CUSTOMER Equipment, such spare parts will remain
the property of CUSTOMER and will be used by EQ only for the CUSTOMER Equipment.
EQ will immediately notify CUSTOMER if at any time it believes any CUSTOMER
Equipment has been damaged, lost or stolen.


g..Delivery and Acceptance Process.


2.7.1. Delivery. If, based upon the review performed by EQ, a Batch of Product
conforms to the Specifications and was Manufactured according to cGMP and the
Manufacturing Process, then a Certificate of Compliance will be completed, EQ
shall confirm in writing to CUSTOMER that the Product has been cleared for
delivery, and EQ shall issue the corresponding invoice. Together with such
confirmation, EQ will deliver the Batch Documentation to CUSTOMER. Upon receipt
of Batch Documentation, CUSTOMER will have [ * ] to review and release the
Product. During this period, CUSTOMER has the right to request reasonable
additional clarifying information which EQ shall provide promptly. Failure by EQ
to provide such clarifying information available to EQ shall delay CUSTOMER’s
review period for an equal number of days. Upon specific request of CUSTOMER and
at CUSTOMER's cost and expense, EQ will also deliver to CUSTOMER all raw data
and other Records in the possession or under the control of EQ relating to the
Manufacture of each Batch of Product. When clearing any Product for delivery, EQ
shall do so in accordance with the instructions for shipping and packaging
specified in the applicable Purchase Order accepted by the Parties or as
otherwise agreed to by the Parties in the Quality Agreement.


2.7.2. Delivery terms. Delivery will be [ * ] ([ * ]). Title to Product and risk
of loss or damage shall pass to CUSTOMER accordingly. CUSTOMER shall be
responsible for Product after title and risk of loss vests with CUSTOMER.
CUSTOMER agrees to authorize shipment of the Products as soon as reasonably
practicable from the date in which EQ has communicated to CUSTOMER that the
Product has been cleared for delivery, but, except as otherwise specifically
agreed by the Parties, within [ * ] from the date of receipt of such
communication and the Batch Documentation. EQ shall [ * ].


2.7.3. Review of Product. CUSTOMER will review provided documentation and
evaluate the Product upon receipt, and may test it against the Specifications,
and will notify EQ in writing of its acceptance or rejection of such Batch as
promptly as possible after its receipt. If CUSTOMER intends to reject a Batch on
the grounds of non-conformity to the Specifications or damaged or incorrect
packaging, CUSTOMER shall notify such rejection to EQ in writing, such notice to
be given within [ * ] from receipt of the Batch by CUSTOMER and to be
accompanied by a sample of the Product analyzed by CUSTOMER and with all
relevant documentation regarding such analysis, including but not limited to the
certificate of analysis and a report indicating the methods used by CUSTOMER. If
CUSTOMER does not report the failure to


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



conform the Specifications that should have been reasonably detected by CUSTOMER
when reviewing the Product supplied by EQ and testing it against the
Specifications or Purchase Order terms for packaging within such period of [ * ]
from receipt of the Batch, such Batch shall be deemed to have been accepted by
CUSTOMER as conforming to the applicable Specifications. Notwithstanding the
forgoing, CUSTOMER reserves its right regarding latent defects in Product that
are not reasonably discoverable by Customer. Such latent defects will be
addressed more fully in Section 9 below.


2.7.4. Disputes. In case of any disagreement between the Parties regarding
acceptance of delivery or as to whether any Batch or Product conforms to the
Specifications, the quality assurance representatives of the Parties will
attempt to resolve any such disagreement in good faith. If the disagreement is
not resolved in a reasonable time (which will not exceed [ * ] from notice of
dispute is provided to a Party), a representative sample of the Product and/or
relevant documentation will be submitted for tests and final determination of
whether or not such Product conforms the Specifications to an independent
testing laboratory of recognized standing in the industry and agreed upon by the
Parties. Such laboratory will use the test methods contained in the applicable
Specifications. The determination of conformance by such laboratory will be
final and binding on the Parties with regard to conformation to the
Specification. The fees and expenses of the laboratory will be paid by [ * ].


2.7.5. Product Non-Compliance and Remedies. If a Batch of Product fails to [ *
]; then (save in respect of any claims by Third Parties, which shall be subject
to the limit set forth below in this Agreement) EQ's liability shall be limited
to [ * ]. The Parties will [ * ].


2.7.6. Disposition of Non-Conforming Product. The ultimate disposition of
non-conforming Product, which shall be carried out in accordance with Applicable
Law, will be the responsibility of CUSTOMER’s quality assurance department. The
costs associated with the disposal of any non-conforming Product directly
attributable to EQ shall be borne by EQ.


h..Subcontracting. With CUSTOMER’s prior written consent, EQ may subcontract
the performance of specific obligations of EQ under a Purchase Order to an
Affiliate of EQ or to a qualified Third Party; provided, that (a) such Affiliate
or Third Party performs those Services in a manner consistent with the terms and
conditions of this Agreement; and (b) EQ remains liable for the performance of
such Affiliate or Third Party.


i..Quality Agreement. The Parties will agree upon a quality agreement as soon
as practicable but in no event later than [ * ] following the Effective Date,
describing the quality assurance responsibilities and obligations of the Parties
for the Manufacture of Product (“Quality Agreement”).


3.Price and Payments.


a..Price. The price for the supply of Product by EQ will be calculated as set
forth in Appendix B. All payments to be made under this Agreement will be made
in United States dollars.


b..Invoice. EQ will invoice CUSTOMER referencing in each such invoice the
Purchase Order(s) to which the invoice relates. EQ will invoice on the date in
which it notifies that the Product has been cleared for delivery to CUSTOMER.


c..Payments. Payment will be due [ * ] after the date of the invoice. CUSTOMER
will make all payments pursuant to this Agreement by wire transfer to a bank
account designated by EQ, without deduction of any transfer charges or banking
commissions. For Product accepted by Customer according


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



to Section 2.7 et al., payments must be made in all cases under these conditions
even if CUSTOMER does not take delivery of the Products after EQ has
communicated that they have been cleared for delivery. The foregoing is except
and provided that CUSTOMER will be entitled to withhold payment of the part of
EQ’s invoices that refers to Products that CUSTOMER claims to be non-conforming
as indicated in Section 2.7.5 and that if the Parties agree or its determined,
as indicated in Section 2.7.5, that (i) the Products were non-conforming, the
remedies also indicated in Section 2.7.5 shall apply, or that (ii) the Products
were conforming, CUSTOMER will immediately pay to EQ the withheld part of EQ’s
invoice, together with the interest indicated in Section 3.4 below.


d..Interest on Late Payments. Any invoiced amounts not paid on the date due
under this Agreement shall be subject to interest from the foregoing date
through and including the date upon which payment is received. Interest shall
accrue on a daily basis and be calculated on the assumption of a 360-day year
and using an annual rate equal to [ * ]


e..Taxes. The amount of supply prices specified in this Agreement are exclusive
of any sales, use, excise, VAT or similar taxes, and of any export and import
duties which may be levied as a result of the shipment of the Product. It shall
be EQ’s sole obligation to report all compensation received by EQ hereunder for
Services as may be required by Applicable Law. CUSTOMER shall pay all applicable
sales and use taxes, including all applicable goods and services tax, value
added tax, local taxes, applicable duties, electronic delivery taxes, sales, use
and excise taxes, levies and import and export fees (collectively, “Taxes”) that
are required by law in connection with the provision of Services and that are
not recoverable by EQ. EQ shall reasonably cooperate and assist CUSTOMER in
recovering any non-applicable taxes due to CUSTOMER. Where any Taxes are paid
directly to a tax authority or government by CUSTOMER, CUSTOMER shall not deduct
this amount from any amount due to EQ.


4.Representations and Warranties of EQ. EQ represents and warrants as follows:


a..Enforceability of this Agreement. The execution and delivery of this
Agreement by EQ has been authorized by all requisite corporate or company
action. This Agreement is and will remain a valid and binding obligation of EQ,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors.


b..Absence of Other Contractual Restrictions. EQ is under no contractual or
other obligation or restriction that is inconsistent with EQ’s execution or
performance of this Agreement. EQ will not enter into any agreement, either
written or oral, that would conflict with EQ’s responsibilities under this
Agreement.


c..Qualifications of EQ Personnel. EQ has engaged, will engage and will cause
its Affiliates involved in rendering Services to engage, employees and permitted
subcontractors including consultants (collectively, “EQ Personnel”) with the
proper skill, training, diligence, and experience to provide Services. Before
providing Services, all EQ Personnel must be subject to binding commitments with
EQ under which they have confidentiality obligations with regard to CUSTOMER’s
Confidential Information (as defined below) that are consistent with the terms
of this Agreement.


d..Compliance. EQ will perform all Services with requisite care, skill and
diligence, in accordance with Applicable Law, cGMPs, the terms of the Quality
Agreement, and industry standards and that at the time of delivery to CUSTOMER,
the Product Manufactured by EQ shall conform to the Specifications and will not
be adulterated or misbranded within the meaning of the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. 335(a).




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



e..Conflicts with Rights of Third Parties. To EQ’s knowledge, having made
reasonable investigations in the ordinary course of business, the use of EQ
Technology by EQ for the Manufacture of the Products for CUSTOMER as
contemplated in this Agreement, will not violate any patent, trade secret or
other proprietary or intellectual property rights of any Third Party.


f..Absence of Debarment. EQ, its Affiliates, EQ Personnel and each of their
respective officers and directors, as applicable: (a) have not been debarred and
are not subject to a pending debarment, and will not use in any capacity in
connection with Services any person who has been debarred or is subject to a
pending debarment, pursuant to section 306 of the United States Food, Drug and
Cosmetic Act, 21 U.S.C. § 335a; (b) are not ineligible to participate in any
federal and/or state healthcare programs or federal procurement or
non-procurement programs (as that term is defined in 42 U.S.C. 1320a-7b(f)); (c)
are not disqualified by any government or regulatory authorities from performing
specific services, and are not subject to a pending disqualification proceeding;
and (d) have not been convicted of a criminal offense related to the provision
of healthcare items or services and are not subject to any such pending action.
EQ will notify CUSTOMER immediately if EQ, its Affiliates, any EQ Personnel, or
any of their respective officers or directors, as applicable, is subject to the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of EQ’s knowledge, is threatened.


5.Representations and Warranties of CUSTOMER. CUSTOMER represents and warrants
as follows:


a..Enforceability of this Agreement. The execution and delivery of this
Agreement by CUSTOMER has been authorized by all requisite corporate or company
action. This Agreement is and will remain a valid and binding obligation of
CUSTOMER, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors.


b..Absence of Other Contractual Restrictions. CUSTOMER is under no contractual
or other obligation or restriction that is inconsistent with CUSTOMER’s
execution or performance of this Agreement. CUSTOMER will not enter into any
agreement, either written or oral, that would conflict with CUSTOMER’s
responsibilities under this Agreement except for secondary suppliers as
contemplated in Section 2 herein.


5.3 CUSTOMER Technology transfer. Any CUSTOMER Technology transferred to EQ for
the Development and/or Manufacturing of the Product has been and shall be
generated in compliance with Applicable Law.


5.4 EQ Manufacturing. Any EQ equipment, intellectual property, and/ or facility
used in the Manufacturing of Product has been and shall be generated in
compliance with Applicable Law.


5.5 Conflicts with Rights of Third Parties. To its knowledge, [ * ].

5.6 Compliance with Applicable Law. Any activities carried out by CUSTOMER, its
Affiliates, officers, directors, employees and agents in connection with the
Product shall be compliant with any Applicable Law.


6.Disclaimer of Other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS, WHETHER WRITTEN OR ORAL, OR


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF NONINFRINGEMENT, MERCHANTABILITY,
OR FITNESS FOR A PARTICULAR USE.


7.Proprietary Rights.


a..CUSTOMER Technology. All rights to and interests in CUSTOMER Technology will
remain solely in CUSTOMER and, other than as set forth herein, no right or
interest therein is transferred or granted to EQ under this Agreement. EQ
acknowledges and agrees that it does not acquire a license or any other right to
CUSTOMER Technology except for the limited purpose of carrying out its duties
and obligations under this Agreement and that such license will expire
automatically upon the expiration or termination of this Agreement.


b..EQ Technology. All rights to and interests in EQ Technology will remain
solely in EQ and, except as otherwise set forth in this Agreement, no right or
interest therein is transferred or granted to CUSTOMER under this Agreement. EQ
hereby grants to CUSTOMER a [ * ] perpetual, irrevocable, royalty-free,
transferable and sub-licensable license to CUSTOMER to use any EQ Technology
included in the Product for the exploitation of any Product delivered by EQ to
CUSTOMER as a result of the performance of the Services.


c..EQ Improvements. Subject to Section 2.2.2 above, EQ agrees to communicate in
writing to CUSTOMER any EQ Improvements made by EQ in the performance of the
Services prior to their implementation. Any such EQ Improvement must be approved
by CUSTOMER in writing prior to its implementation by EQ in the performance of
Services which approval shall not be unreasonably withheld. The Parties agree
that any and all rights and title to EQ Improvements made by EQ in the
performance of the Services (patentable or not) will be the sole and exclusive
property of EQ; and that EQ hereby grants to CUSTOMER a perpetual, irrevocable
license to use such EQ Improvements, but subject to the confidentiality
obligations set forth in this Agreement, to use any EQ Improvements included in
the Product for the exploitation of any Product delivered by EQ to CUSTOMER as a
result of the performance of the Services.


8.Confidential Information.


a..Definition. “Confidential Information” means any and all non-public
scientific, technical, financial or business information, or data or trade
secrets in whatever form (written, oral or visual) that is furnished or
otherwise made known directly or indirectly by one Party (the “Discloser”) to
the other (the “Recipient”) pursuant to the terms of this Agreement or otherwise
in connection with this Agreement, whether marked confidential or not, and
irrespective of whether such information was furnished or otherwise made known
prior to or after the Effective Date.


b..Obligations. During the term of this Agreement and for a period of [ * ]
(and in the case of trade secrets, until such time as Discloser no longer treats
such information as a trade secret), Recipient agrees to (a) hold in confidence
all Discloser’s Confidential Information, and not disclose Discloser’s
Confidential Information except as expressly provided in Section 8.3, without
the prior written consent of Discloser; (b) use Discloser’s Confidential
Information solely to carry out Recipient’s rights or obligations under this
Agreement; (c) treat Discloser’s Confidential Information with the same degree
of care Recipient uses to protect Recipient’s own confidential information but
in no event with less than a reasonable degree of care; and (d) reproduce
Discloser’s Confidential Information solely to the extent necessary to carry out
Recipient’s rights or obligations under this Agreement, with all such
reproductions being considered Discloser’s Confidential Information.




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



c..Permitted Disclosures. Recipient may provide Discloser’s Confidential
Information solely to its employees or contractors (but if Recipient is EQ, then
solely to EQ Personnel who are in compliance with Section 4) on a need-to-know
basis and solely as necessary to carry out Recipient’s rights or obligations
under this Agreement; provided, that Recipient remains liable for the compliance
of such employees or contractors (or if EQ is Recipient, the compliance of such
EQ Personnel) with the terms of this Agreement. If Recipient is required by a
governmental authority or by order of a court of competent jurisdiction to
disclose any of Discloser’s Confidential Information, Recipient will give
Discloser prompt written notice of such requirement or order and Recipient will
take all reasonable and lawful actions to avoid or minimize the degree of such
disclosure. Recipient will cooperate reasonably with Discloser in any efforts to
seek a protective order. Notwithstanding any other provision of this Agreement,
CUSTOMER may disclose EQ Confidential Information to Third Parties with whom it
is developing and commercializing the Product; provided that such Third Party is
under confidentiality obligations at least as restrictive as set forth herein.
CUSTOMER shall remain liable for the compliance of any such Third Party with
regard to confidentiality obligations.


d..Exceptions. Recipient’s obligations of non-disclosure and non-use under this
Agreement will not apply to any portion of Discloser’s Confidential Information
that Recipient can demonstrate, by competent proof:


(i)is generally known to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of Recipient;


(ii)is in Recipient’s possession at the time of disclosure other than as a
result of Recipient's breach of any legal obligation;


(iii)becomes known to Recipient on a non-confidential basis through disclosure
by sources other than Discloser having the legal right to disclose such
Confidential Information; or


(iv)is independently developed by Recipient without reference to or reliance
upon Discloser’s Confidential Information.


e..Public Announcements. Neither Party shall issue any public announcement,
press release, or other public disclosure regarding this Agreement or its
subject matter without the other Party’s prior written consent, except for any
such disclosure that is, in the opinion of the disclosing Party’s counsel,
required by Applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed. In the event a Party is, in the
opinion of its counsel, required by Applicable Law or the rules of a stock
exchange on which its securities are listed to make such a public disclosure,
such Party shall submit the proposed disclosure in writing to the other Party as
far in advance as reasonably practicable so as to provide a reasonable
opportunity to comment thereon. Both Parties agree that each of them may
disclose that CUSTOMER has appointed EQ as manufacturer for the Product.


9.Indemnification and Insurance.


9.1 Indemnification by EQ. EQ will indemnify, defend and hold harmless CUSTOMER,
its Affiliates, and its and their respective officers, directors, employees and
agents (collectively, the “CUSTOMER Indemnitees”) against any and all losses,
damages, liabilities or expenses (including reasonable attorney’s fees and other
costs of defense) (collectively, “Losses”) that any of them may suffer in
connection with any and all suits, investigations, claims, or demands of Third
Parties (collectively, “Third Party Claims”) arising from, relating to or
occurring as a result of (a) breach of any of the


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



warranties granted by EQ under this Agreement; (b) any EQ Indemnitee’s
negligence or willful misconduct in performing obligations under this Agreement;
or (c) EQ’s breach of this Agreement; all of it except and to the extent that
such Losses are within the scope of the indemnification obligation of CUSTOMER
as set forth in this Agreement. For clarity, as regards product liability
claims, EQ shall not be obliged to indemnify CUSTOMER if the relevant Product
conformed to the Specifications at the time of delivery or if the failure to
conform should have been reasonably detected by CUSTOMER when reviewing the
Product supplied by EQ and testing it against the Specifications.
Notwithstanding the above, EQ shall remain ultimately liable for any latent
defect in the Product that was not reasonably discoverable by CUSTOMER and/ or
CUSTOMER’s agent that is attributable to EQ’s failure to meet Applicable Law or
because the Product is adulterated or misbranded within the meaning of the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335(a); provided that CUSTOMER
provides written notice of such latent defect promptly after it is discovered
and, in any event, within [ * ].


9.2 Indemnification by CUSTOMER. CUSTOMER will indemnify, defend and hold
harmless EQ, its Affiliates, and its and their respective officers, directors,
employees and agents (collectively, the “EQ Indemnitees”) against that any of
them may suffer in connection with any Third Party Claims arising from, relating
to or occurring as a result of (a) any breach of any of the warranties granted
by CUSTOMER under this Agreement; (b) the development, commercialization or use
of the Product by CUSTOMER infringes any Third Party intellectual property
rights; (c) the development, manufacture, commercialization or use by CUSTOMER
of any product containing the Product (including, but not limited to, product
liability claims) or (d) any CUSTOMER Indemnitee’s negligence or willful
misconduct in performing obligations under this Agreement; or (e) CUSTOMER’s
breach of this Agreement; all of it except and to the extent that such Losses
are within the scope of the indemnification obligation of CUSTOMER as set forth
in this Agreement.


9.3 Indemnification Procedures. Each Party must promptly notify the other Party
after receipt of any Third Party Claims made for which the other party might be
liable under Section 9.1 or 9.2, as applicable. The indemnifying party will have
the primary right to defend, negotiate, and settle such claims. The indemnified
party will be entitled to participate in the defense of such matter and to
employ counsel at its expense to assist in such defense; provided, however, that
the indemnifying party will have final decision-making authority regarding all
aspects of the defense of the claim. The indemnified party will provide the
indemnifying party with such information and assistance as the indemnifying
party may reasonably request, at the expense of the indemnifying party. Neither
party will be responsible or bound by any settlement of any claim or suit made
without its prior written consent; provided, however, that the indemnified party
will not unreasonably withhold or delay such consent.


9.4 Exclusion of Indirect and Consequential Damages. SAVE IN THE EVENT OF [ * ],
NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING
LOST PROFITS, BUSINESS OR GOODWILL), PUNITIVE OR INDIRECT DAMAGES SUFFERED OR
INCURRED BY THE OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT,
HOWEVER CAUSED, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES provided,
that, nothing in this Agreement excludes or limits EACH PARTY’s liability for [
* ].


9.5 Liability Limitation. A PARTY's maximum aggregate total liability under this
Agreement will not exceed [ * ]; provided, that, nothing in this Agreement
excludes or limits either Party's liability for damages resulting from [ * ].


9.6 Insurance. EQ will carry, with financially sound and reputable insurers,
insurance coverage (including worker’s compensation at or above the applicable
statutory limits, comprehensive liability


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



coverage with contractual liability, and professional liability/errors and
omissions coverage) with respect to the conduct of its business against loss
from such risks and in such amounts as is customary for well-insured companies
engaged in similar businesses and sufficient to support its obligations under
this Agreement. Upon the request of CUSTOMER, EQ will provide CUSTOMER with a
Certificate of Insurance evidencing such coverage, and providing that [ * ]
written notice will be given to CUSTOMER of any material change or cancellation
in coverage or limits. EQ may use of self-insurance, and the use of primary and
excess limits to achieve the total required limits is acceptable.


10.Term and Termination.


a..Term. This Agreement enters into force on the Effective Date and will expire
on the 5th anniversary of the date of the first delivery under this Agreement.
Unless notified in writing of a Party’s intent to not renew not less than [ * ]
prior to the expiration of the Term (as may be extended), this Agreement shall
automatically renew for [ * ].


b..Termination by CUSTOMER. CUSTOMER will have the right, in its sole
discretion, to terminate this Agreement (but not already accepted Purchase
Orders) (i) at will, upon [ * ] prior written notice to EQ, or (ii) in [ * ]
prior written notice [ * ].


10.3 Termination for breach. Either Party may terminate this Agreement or any
Purchase Orders if the other Party fails to cure a material breach of this
Agreement or Purchase Order within [ * ] after receiving written notice from the
non-breaching Party. Such termination shall be with immediate effect, at any
time upon written notice to the other Party in the event of a breach of this
Agreement by such other Party which cannot be cured (e.g., breach of
confidentiality obligations under Section 8).


10.4 Effect of Termination or Expiration. Upon termination or expiration of this
Agreement, neither EQ nor CUSTOMER will have any further obligations under this
Agreement provided that, such termination or expiration shall be without
prejudice to any rights that have accrued to the benefit of a Party prior to
such expiration or termination and, further provided, that:


(i)Except in the event of termination of the Agreement due to breach of material
obligations under the Agreement by EQ, CUSTOMER will, in accordance with the
terms of this Agreement pay to EQ: [ * ]. At CUSTOMER’s election in writing and
cost, EQ will deliver or destroy such Product and Materials as directed by
CUSTOMER; and in the event of termination of this Agreement by CUSTOMER under
Section 10.2(ii), [ * ]. The Parties agree that any amounts owed as a
consequence of this Section 10.3 are subject to the provision of satisfactory
documentary evidence and reasonable auditing.


(ii)EQ shall return to CUSTOMER or destroy, as elected by CUSTOMER and in both
cases at CUSTOMER's cost and expense, any CUSTOMER Materials and CUSTOMER
Equipment in the possession of EQ, except to the extent such CUSTOMER Materials
or CUSTOMER Equipment are required for EQ to fulfill any surviving obligations
of this Agreement.


(iii)each Recipient will promptly return to the Discloser all of Discloser’s
Confidential Information (including all copies) provided to Recipient under this
Agreement or under any Statement of Work which has been terminated or has
expired, except for one (1) copy which Recipient may retain solely to monitor
Recipient’s surviving obligations of confidentiality and non-use and, in the
case of CUSTOMER, to exercise all surviving rights of CUSTOMER under this
Agreement; and




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



(iv)the terms and conditions under Articles 6, 7, 8, 9 and 11 will survive any
such termination or expiration.


11.Miscellaneous.


a..Force Majeure. Except as otherwise expressly set forth in this Agreement,
neither Party will be deemed to have breached this Agreement for failure or
delay in fulfilling or performing any obligation under this Agreement when such
failure or delay is caused by or results from Force Majeure. The Party affected
by any Force Majeure will promptly notify the other Party, explaining the
nature, details and expected duration thereof. Such Party will also notify the
other Party from time to time as to when the affected Party reasonably expects
to resume performance in whole or in part of its obligations under this
Agreement and notify the other Party of the cessation of any such event. A Party
affected by Force Majeure will use commercially reasonable efforts to remedy,
remove or mitigate such event and the effects thereof with all reasonable
dispatch. Upon termination of the Force Majeure, the performance of any
suspended obligation or duty will promptly recommence.


b..Independent Contractor. EQ is an independent contractor and not an agent or
employee of CUSTOMER. EQ will not in any way represent itself to be an agent,
employee, partner or joint venturer of or with CUSTOMER, and EQ has no authority
to obligate or bind CUSTOMER by contract or otherwise. EQ has full power and
authority to determine the means, manner and method of performance of Services.
EQ is responsible for, and will withhold and/or pay, any and all applicable
federal, state or local taxes, payroll taxes, workers’ compensation
contributions, unemployment insurance contributions, or other payroll deductions
from the compensation of EQ’s employees and other EQ Personnel and no such
employees or other EQ Personnel will be entitled to any benefits applicable to
or available to employees of CUSTOMER. EQ understands and agrees that it is
solely responsible for such matters and that it will indemnify CUSTOMER and hold
CUSTOMER harmless from all claims and demands in connection with such matters.


c..Notices. All notices must be in writing and sent to the address for the
recipient set forth below or at such other address as the recipient may specify
in writing under this procedure. All notices must be given (a) by personal
delivery, with receipt acknowledged; or (b) by prepaid certified or registered
mail, return receipt requested; (c) by prepaid recognized express delivery
service; or (d) machine confirmed email or facsimile transmission. This clause
is not intended to govern the day-to-day business communications necessary
between the Parties in performing their obligations under the terms of this
Agreement. Notices will be effective upon receipt or at a later date stated in
the notice.




        To CUSTOMER:
        
Seattle Genetics, Inc.
21823 30th Drive St
Bothell, WA 98021
Fax: (425) 527-4107
Email: [ * ]
Attention: [ * ]
Invoices to SGI: [ * ]
With copies of invoices to:


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



Accounts Payable
21823 – 30th Drive SE
Bothell, WA 98021


           To EQ: 


ESTEVE QUÍMICA, S.A.
[ * ]
Email: [ * ]
Attention: [ * ]


d..Assignment. Neither Party shall have the right to assign any or all of its
rights or obligations under this Agreement without the other Party's prior
written consent, which consent shall not unreasonably be withheld, delayed or
conditioned.


Notwithstanding the foregoing, prior written consent shall not be required in
connection with a merger, reorganization, consolidation, or a sale of all or
substantially all of a Party's assets or relevant business to which this
Agreement relates and, if such sale or merger is to a Third Party, then the
assigning Party shall cause the Third Party to assume the assigning Party’s
rights and obligations hereunder.


The Parties agree to notify the other as soon as commercially reasonable, should
any such assignment to a Third Party occur, or is imminent. This Agreement is
binding upon, and will inure to the benefit of, the Parties and their respective
successors and permitted assigns.


e..No Benefit to Third Parties. The representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of the Parties
hereto and their successors, Affiliates, licensees, collaborators, and permitted
assigns, and they will not be construed as conferring any rights on any other
persons.


f..Entire Agreement. This Agreement, together with the attached Appendixes and
Schedules and any Purchase Orders accepted by the Parties as set forth in this
Agreement, each of which shall be deemed as incorporated into this Agreement,
constitute the entire agreement between the parties with respect to the specific
subject matter of this Agreement and all prior agreements, oral or written, with
respect to such subject matter are superseded, provided, however, that the
provisions of such agreements intended to survive following expiration or
termination shall survive in accordance with their terms. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth in this Agreement. If there is any conflict,
discrepancy or inconsistency between the terms of this Agreement and any
Purchase Order the terms of this Agreement will control unless specifically
stated by the Parties in the Purchase Order.


g..No Modification. This Agreement (including Purchase Orders accepted by the
Parties as set forth in this Agreement) may be changed only by a writing signed
by authorized representatives of each Party.


h..Severability; Reformation. Each provision in this Agreement is independent
and severable from the others, and no provision will be rendered unenforceable
because any other provision is found by a proper authority to be invalid or
unenforceable in whole or in part. If any provision of this Agreement is found
by such an authority to be invalid or unenforceable in whole or in part, such
provision will be


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



changed and interpreted so as to best accomplish the objectives of such
unenforceable or invalid provision and the intent of the parties, within the
limits of applicable law.


i..Governing Law. This Agreement and any disputes arising out of or relating to
this Agreement and/or any Purchase Orders will be governed by, construed and
interpreted in accordance with the laws of [ * ] without regard to any choice of
law principle that would require the application of the law of another
jurisdiction. The Parties expressly reject any application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.


j..Jurisdiction; Venue. Any legal action or proceeding concerning the validity,
interpretation or enforcement of this Agreement, or otherwise concerning matters
arising out of or related to this Agreement including its performance or breach,
will be finally settled by arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with the said Rules. Unless the Parties to the arbitration will
otherwise agree to a place of arbitration, the place of arbitration will be in [
* ]. The laws of [ * ] (and not those of any other place of arbitration) shall
apply to this arbitration clause and to the arbitration procedure. The
arbitration language will be English. The arbitration award will be final and
binding upon the Parties to such arbitration and may be entered in any court
having jurisdiction. Both Parties consent to the exclusive jurisdiction of such
arbitration procedure and waive any objection to the propriety or convenience of
such venues. Nothing in this clause shall preclude either Party from seeking
interim or provisional relief, including a temporary restraining order,
preliminary injunction or other interim equitable relief, if such Party thinks
this is necessary to protect its interests.


k..Waivers. Any delay in enforcing a Party’s rights under this Agreement, or
any waiver as to a particular default or other matter, will not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by an authorized
representative of the waiving party, as applicable.


l..No Strict Construction; Headings; Interpretation. This Agreement has been
prepared jointly and will not be strictly construed against either party. The
section headings are included solely for convenience of reference and will not
control or affect the meaning or interpretation of any of the provisions of this
Agreement. The words “include,” “includes” and “including” when used in this
Agreement (and any Statement(s) of Work) are deemed to be followed by the phrase
“but not limited to”.


m..Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument. A facsimile or portable document format
(“.pdf”) copy of this Agreement, including the signature pages, will be deemed
an original.

Signature page follows.






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the Effective Date.


SEATTLE GENETICS, INC.
ESTEVE QUÍMICA, S.A
By:/s/ Todd E. SimpsonBy:
/s/ Pere Mañé
 Pere Mañé
Print Name:Todd E. SimpsonPrint Name:


Pere Mañé
Title:Chief Financial OfficerTitle:Managing DirectorESTEVE QUÍMICA, S.ABy:/s/
Jean LiuBy:
/s/ Manuel Lourenço


Print Name:Jean LiuPrint Name:


Manuel Lourenço
Title:EVP & GCTitle:


Global API Business Director





         


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


--------------------------------------------------------------------------------



APPENDIX A
DEFINED TERMS


All terms and periods contemplated in this Agreement shall be deemed to be
calculated in calendar days (except if specifically indicated ‘business days’).
When used in this Agreement the following terms and expressions will have the
following meaning:


        Affiliate means with respect to either CUSTOMER or EQ, any corporation,
company, partnership, joint venture and/or firm which controls, is controlled by
or is under common control with CUSTOMER or EQ, as applicable. As used in this
definition, “control” means (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors (or such lesser
percentage that is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction); and (ii) in the case of non-corporate entities, the
direct or indirect power to manage, direct or cause the direction of the
management and policies of the non-corporate entity or the power to elect more
than fifty percent (50%) of the members of the governing body of such
non-corporate entity.


        Agreement means this Commercial Supply Agreement, together with all
Appendixes, Quality Agreements, and Schedules attached hereto, as amended from
time to time by the Parties, and all Purchase Orders entered into by the
Parties.


        Applicable Law means any laws, rules, regulations, guidelines, or other
requirements of any Authorities that may be in effect from time to time and that
may be applicable to any of the activities performed by any of the Parties
pursuant to this agreement in the country where any such activity is performed;
including but not limited to, those relating to anti-bribery or anticorruption
such as the Foreign Corrupt Practices Act of 1977, the UK Bribery Act, the 1997
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, as well as Good Manufacturing Practices,
International Conference on Harmonisation, environmental laws and all others now
known or that become effective in the future.


        Authority means any supra-national, federal, national, regional, state,
provincial, or local authority responsible for granting approvals for the
performance of Services under this Agreement or for issuing any Applicable Law
or for exercising authority with respect to the Manufacture of any Product or
Facility including without limitation the FDA and EMEA.


        Batch means a specific quantity of Product that is intended to be of
uniform character and quality, within specified limits, and is produced during
the same cycle of Manufacture as defined by the applicable Batch Record.


        Batch Documentation means, for each Batch, the Certificate of
Compliance, the Certificate of Analysis, and the Batch Records (including
analytical testing data, if any).


        Batch Record means the set of detailed processing instructions which EQ
follows or has followed to Manufacture each Batch of Product.


        Certificate of Analysis means a document signed by an authorized
representative of EQ, describing testing methods applied to Product, and the
results of testing.


        Certificate of Compliance means a document signed by an authorized
representative of EQ, certifying that a particular Batch was Manufactured in
accordance with cGMP, the Applicable Law to such Manufacturing, and the
Specifications.



--------------------------------------------------------------------------------





        cGMP means current good manufacturing practices and regulations
applicable to the Manufacture of Product that are promulgated by any Authority
and which may be in effect from time to time in the jurisdiction where such
Manufacture is performed.


        CUSTOMER Equipment means any Equipment that, to the extent agreed by the
Parties, is provided by CUSTOMER to EQ for the purposes of providing the
Services.


        CUSTOMER Materials means any materials provided by CUSTOMER for the
purposes of providing the Services.


        CUSTOMER Technology means any Technology of CUSTOMER (i) existing prior
to the Effective Date, or (ii) developed or obtained by or on behalf of CUSTOMER
independent of this Agreement and without reliance upon the Confidential
Information of EQ. For clarification, CUSTOMER Technology includes the
Technology developed by EQ for or on behalf of CUSTOMER as a result of the
Master Services Agreement entered into by the Parties on July 15, 2015 or as a
result of any of the Statements of Work (as such term in defined in the referred
Master Services Agreement) entered into by the Parties.


        EQ Improvements means any discoveries, inventions, developments,
modifications, innovations, updates, enhancements, improvements, writings or
rights (whether or not protectable under patent, trademark, copyright or similar
laws) to EQ Technology that are conceived, discovered, invented, developed,
created, made or reduced to practice, by or on behalf of EQ, in connection with
the performance of Services under this Agreement excluding any CUSTOMER
Technology.


        EQ Technology means any Technology of EQ (a) existing prior to the
Effective Date; or (b) developed or obtained by or on behalf of EQ independent
of this Agreement and without reliance upon the Confidential Information of
CUSTOMER.


        Equipment means any equipment or machinery, including CUSTOMER
Equipment, used by EQ in the Manufacturing of Product for CUSTOMER.


        Facility means any of the premise or premises owned or used by EQ, where
EQ carries out the Manufacturing of the Product for CUSTOMER.


        Force Majeure means any event or circumstance outside a Party’s
reasonable control which has not been caused or materially contributed to by
that Party, and which results in either Party being unable to observe or perform
on time an obligation under this Agreement.


        Manufacture and Manufacturing means any steps, processes and activities
necessary to produce Product including the manufacturing, processing, packaging,
labeling, quality control testing, storage and release of Product for CUSTOMER
up until the time that a Certificate of Compliance is signed.


        Manufacturing Process means the processes and activities (or any step in
any such processes or activities) to be carried out by EQ to Manufacture the
Product for CUSTOMER, as contemplated in the Master Batch Record.


        Master Batch Record means the set of detailed processing instructions
which EQ must follow to Manufacture each Batch of Product for CUSTOMER under the
Applicable Law.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------





        Party or Parties means EQ and/or CUSTOMER, referred to individually or
collectively, as required by the context.


        Product means the active pharmaceutical ingredient described in the
Specifications.


        Purchase Order means a written Purchase Order referencing this Agreement
for the performance of Services by EQ under this Agreement.


        Records means all records, including Batch Documentation, reports,
accounts, notes and data of all information and results obtained from
performance of Services.


        Services means the Manufacturing and supply of Products by EQ to
CUSTOMER as described in a Purchase Order entered into by the Parties.


        Specifications means the technical and quality assurance specifications
for the Product previously exchanged and approved by the two Parties, as they
may be amended by written agreement of EQ and CUSTOMER from time to time.


        Technology means any methods, techniques, trade secrets, copyrights,
know-how, data, documentation, regulatory submissions, specifications and other
intellectual property of any kind (whether or not protectable under patent,
trademark, copyright or similar laws).


        Term means the period of time during which this Agreement is in force.


        Third Party means any person or entity other than EQ, CUSTOMER and their
respective Affiliates.






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


--------------------------------------------------------------------------------





SCHEDULE 1
INITIAL ROLLING FORECAST


[ * ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


--------------------------------------------------------------------------------





         




APPENDIX B
PRICE


[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

